Title: To Thomas Jefferson from Walter Saltonstall, 7 January 1804
From: Saltonstall, Walter
To: Jefferson, Thomas


               
                  Sr
                  Philadelphia Jan 7th 1804
               
               May Your Excellency pardon the intrusion of a foreigner, and deign to peruse the following, is the petition of respectful Sir 
               Your very obedient servant
               Walter Saltonstall
               During Mr Burges Allisons privation I taught in his academy and since through good wishes he has accommodated me with some volumes in folio such as a Spanish dictionary and Universal penman for my use as a Teacher; and I with pleasure seeing by your wisdom Sir an additional territory ceded to those States inhabited by people of other tongues I take the liberty to offer my self as an english teacher to be sent among whom, in what part, or on what commission at any period your excellency may think convenient.   At this time I educate some youths the Sons of merchants and physicians (here in latin, french, bookeeping and arithmetic and drawing of globes &c) from whom I can have testimonials of unwearied attention to my students and consequently of universal success, & in communicating the art of writing all hands in use I have been happy to accomplish in a little time.   I have been here from England since 6 years and am between 40 and 50 & in health and activity and when the contending nations are again in peace have thoughts at some future period to return via France, and with the politics of those states to this time as a stranger I have been a neuter.   The mathematical sciences I dont profess with spaniard here since 3 years I have read and studied so as to write their language intelligibly to them, and to construe their writings in turn.
               Coll Kirkbride a few weeks past closed his eyes reluctantly without seeing my countryman and neighbour Fd Payne who this summer I oft saw at his house.
               From the house of John Taylor Esqr No 60 South 5th Street where an address to me W Saltonstall will find me
               Pendant votre Administration
                De cette Nation,
                Pour sa felicité;
               De la Sagesse soyez vous inspiré.
               De la patience, et de la philosóphie.
            